Exhibit 10.11

Employment Agreement

This Agreement is entered into as of August 1, 2015, by and between David
Schuette (the “Executive”) and Synchronoss Technologies, Inc., a Delaware
corporation (the “Company”).   Except as otherwise provided herein, defined
terms are set forth in Section 10 below. 

1.



Duties and Scope of Employment.

(a)



Position.  For the term of his employment under this Agreement (the
“Employment”), the Company agrees to continue to employ Executive in the
position of Executive Vice President, Enterprise Solutions Group.  Executive
shall report to the Company’s Chief Executive Officer or his or her
designee.  Executive’s principal workplace shall be in Bridgewater, New Jersey
and shall be in such principal workplace a minimum of four days during each
five-day business week unless Executive is traveling to customers, investor or
business meetings or for other work-related reasons.

(b)



Obligations to the Company.  During his Employment, Executive (i) shall devote
his full business efforts and time to the Company, (ii) shall not engage in any
other employment, consulting or other business activity that would create a
conflict of interest with the Company, (iii) shall not assist any person or
entity in competing with the Company or in preparing to compete with the
Company, and (iv) shall comply with the Company’s policies and rules, as they
may be in effect from time to time.

(c)



No Conflicting Obligations.  Executive represents and warrants to the Company
that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. 
Executive represents and warrants that he will not use or disclose, in
connection with his Employment, any trade secrets or other proprietary
information or intellectual property in which Executive or any other person has
any right, title or interest and that his Employment will not infringe or
violate the rights of any other person. Executive represents and warrants to the
Company that he has returned all property and confidential information belonging
to any prior employer.

(d)



Commencement Date.  This Agreement shall govern the terms of Executive’s
Employment effective as of August 1, 2015 (the “Commencement Date”) through the
Term (as defined in Section 5(a) below).

2.



Compensation

(a)



Salary.  The Company shall pay Executive as compensation for his services a base
salary at a gross annual rate of not less than $440,000.  Such salary shall be
payable in accordance with the Company’s standard payroll procedures.  (The
annual compensation specified in this Subsection (a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as “Base Salary.”).

(b)



Incentive Bonuses.  Executive shall be eligible for an annual incentive bonus
with a target amount equal to 80% of his Base Salary (the “Target
Bonus”).  Executive’s bonus (if any)

 

1

--------------------------------------------------------------------------------

 



shall be awarded based on criteria established by the Company’s Board of
Directors (the “Board”) or its Compensation Committee.  Executive shall not be
entitled to an incentive bonus if he is not employed by the Company on the last
day of the fiscal year for which such bonus is payable or is provided notice of
termination under Section 5(b) prior to such time.  Any bonus for a fiscal year
shall be paid within 2½ months after the close of that fiscal year.  The
determinations of the Board or its Compensation Committee with respect to such
bonus shall be final and binding. 

3.



Paid Time Off and Employee Benefits.  During his Employment, Executive shall be
eligible for paid time off in accordance with the Company’s paid time off
policy, as it may be amended from time to time, with a minimum of 20 paid time
off days per year, plus three floating holidays.  During his Employment,
Executive shall be eligible to participate in the employee benefit plans
maintained by the Company, subject in each case to the generally applicable
terms and conditions of the plan in question and to the determinations of any
person or committee administering such plan.

4.



Business Expenses.  During his Employment, Executive shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder.  The Company shall reimburse Executive
for such expenses upon presentation of an itemized account and appropriate
supporting documentation, all in accordance with the Company’s generally
applicable policies; provided, however, in the event that Executive’s residence
is not in Bridgewater, New Jersey, Executive shall not incur any expenses in
traveling to or staying in Bridgewater, New Jersey.  Notwithstanding anything to
the contrary herein, except to the extent any expense or reimbursement provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code, (a) the amount of expenses
eligible for reimbursement provided to Executive during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (b) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (c) the right to payment or reimbursement
hereunder may not be liquidated or exchanged for any other benefit. 

5.



Term of Employment.

(a)



Employment Term.  The Company hereby employs Executive to render services to the
Company in the position and with the duties and responsibilities described in
Section 1 for the period commencing on the Commencement Date and ending upon the
earlier of (i) December 31, 2017, and (ii) the date Executive’s Employment is
terminated in accordance with Section 5(b) (the “Term”).  After the initial term
of this Agreement, Executive’s Employment shall be “at will” and either
Executive or the Company shall be entitled to terminate Executive’s Employment
at any time and for any reason, with or without cause.  However, this Agreement
will not govern the terms of Executive’s employment after the Term; provided,
however, that Sections 1(b), 7, 8(a), 10(g), (h) and (i), and 11 shall survive
the expiration of the Term.

(b)



Termination of Employment.  The Company may terminate Executive’s Employment at
any time and for any reason (or no reason), and with or without Cause, by giving
Executive 30 days’ advance notice in writing.  Executive may terminate his
Employment by giving the

2

--------------------------------------------------------------------------------

 



Company 30 days’ advance notice in writing.  The Company shall have the right at
any time during such 30-day period, to relieve Executive of his offices, duties
and responsibilities and place him on a paid leave-of-absence status, provided
that during such notice period, Executive shall remain a full-time employee of
the Company and shall continue to receive his then current salary compensation
and other benefits as provided in this Agreement.  Executive’s Employment shall
terminate automatically in the event of his death.  The termination of
Executive’s Employment shall not limit or otherwise affect his obligations under
Section 7.

(c)



Rights Upon Termination.  Upon Executive’s termination of Employment for any
reason, Executive shall be entitled to the compensation, benefits and
reimbursements described in Sections 1, 2, 3, and 4 for the period preceding the
effective date of such termination.  Upon the termination of Executive’s
Employment under certain circumstances, Executive may be entitled to additional
severance pay benefits described in Section 6.  The payments under this
Agreement shall fully discharge all responsibilities of the Company to
Executive.  This Agreement shall terminate when all obligations of the parties
hereunder have been satisfied.

(d)



Rights Upon Death.  If Executive’s Employment ends due to death, Executive’s
estate shall be entitled to receive an amount equal to his target bonus for the
fiscal year in which his death occurred, prorated based on the number of days he
was employed by the Company during that fiscal year.  All amounts under this
Section 5(d) shall be paid on the first regularly scheduled payroll date that
occurs on or after 60 days after Executive’s date of death. 

(e)



Rights Upon Permanent Disability.  If Executive’s Employment ends due to
Permanent Disability and a Separation occurs, Executive shall be entitled to
receive (i) an amount equal to his Target Bonus for the fiscal year in which his
Employment ended, prorated based on the number of days he was employed by the
Company during that fiscal year, and (ii) a lump sum amount equal to the product
of (A) 24 and (B) the monthly amount the Company was paying on behalf of
Executive and his eligible dependents with respect to the Company’s health
insurance plans in which Executive and his eligible dependents were participants
as of the date of Separation.  The amounts payable under this Section 5(e) shall
be paid on the first regularly scheduled payroll date that occurs on or after 60
days after Executive’s Separation. 

6.



Termination Benefits.

(a)



Preconditions.  Any other provision of this Agreement notwithstanding,
Subsections (b) and (c) below shall not apply unless Executive:

(i)



Has executed (or, with respect to Section 5(d), the executor or his estate has
executed) a general release of all claims Executive (or his executor or estate)
may have against the Company or persons affiliated with the Company
(substantially in the form attached hereto as Exhibit A) (the “Release”);

(ii)



Complies with Executive’s obligations under Section 7 of this Agreement;

(iii)



Has returned all property of the Company in Executive’s possession; and

3

--------------------------------------------------------------------------------

 



(iv)



If requested by the Board, has resigned as a member of the Board and as a member
of the boards of directors of all subsidiaries of the Company, to the extent
applicable.

Executive must execute and return the Release within the period of time set
forth in the Release (the “Release Deadline”).  The Release Deadline will in no
event be later than 50 days after Executive’s Separation.  If Executive fails to
return the Release on or before the Release Deadline or if Executive revokes the
Release, then Executive will not be entitled to the benefits described in this
Section 6. 

(b)



Severance Pay in the Absence of a Change in Control.  If, during the term of
this Agreement and prior to the occurrence of a Change in Control or more than
24 months following a Change in Control, Executive resigns his Employment for
Good Reason and a Separation occurs or the Company terminates Executive’s
Employment with the Company for a reason other than death, Cause or Permanent
Disability and a Separation occurs, then the Company shall pay Executive a lump
sum severance payment equal to (i) one and one-half times his Base Salary in
effect at the time of the termination of Employment, (ii) his average annual
bonus based on the actual amounts received in the immediately preceding two
years and (iii) the product of (A) 24 and (B) the monthly amount the Company was
paying on behalf of Executive and his eligible dependents with respect to the
Company’s health insurance plans in which Executive and his eligible dependents
were participants as of the date of Separation.  Notwithstanding anything herein
to the contrary, in the event that Executive Employment is terminated for a
reason other than death, Cause or Permanent Disability or Executive resigns his
Employment for Good Reason under this Subsection (b) within two years after
commencement of employment with the Company, then in lieu of using the average
bonus received in the immediately preceding two years for the above calculation,
such calculation shall use his Target Bonus in the year of termination if such
termination under this Subsection (b) occurs in the first year of employment
with the Company and the actual bonus Executive received during the first year
of employment with the Company if such termination under this Subsection (b)
occurs in the second year of employment with the Company.  However, the amount
of the severance payment under this Subsection (b) shall be reduced by the
amount of any severance pay or pay in lieu of notice that Executive receives
from the Company under a federal or state statute (including, without
limitation, the Worker Adjustment and Retraining Notification Act). 

(c)



Severance Pay in Connection with a Change in Control.  If, during the term of
this Agreement and within 24 months following a Change in Control, Executive is
subject to an Involuntary Termination, then (i) the Company shall pay Executive
a lump sum severance payment equal to (x) two times his Base Salary in effect at
the time of the termination of Employment plus two times Executive’s average
bonus received in the immediately preceding two years and (y) a lump sum amount
equal to the product of (A) 24 and (B) the monthly amount the Company was paying
on behalf of Executive and his eligible dependents with respect to the Company’s
health insurance plans in which Executive and his eligible dependents were
participants as of the date of Separation , (ii) the vesting of all stock
options and shares of restricted stock granted by the Company and held by
Executive shall be accelerated in full as of the date of the Involuntary
Termination.  Notwithstanding anything herein to the contrary, in the event that
Executive is subject to an Involuntary Termination under this Subsection (c)
within two years after commencement of employment with the

4

--------------------------------------------------------------------------------

 



Company, then in lieu of using the average bonus received in the immediately
preceding two years for the above calculation, such calculation shall use his
Target Bonus in the year of the Involuntary Termination if such termination
under this Subsection (c) occurs in the first year of employment with the
Company and the actual bonus Executive received during the first year of
employment with the Company if such termination under this Subsection (c) occurs
in the second year of employment with the Company.  However, the amount of the
severance payment under this Subsection (c) shall be reduced by the amount of
any severance pay or pay in lieu of notice that Executive receives from the
Company under a federal or state statute (including, without limitation, the
Worker Adjustment and Retraining Notification Act). 

(d)



Commencement of Severance Payments.  Payment of the severance pay provided for
under this Agreement will be made on the first regularly scheduled payroll date
that occurs on or after 60 days after Executive’s Separation, but only if
Executive has complied with the release and other preconditions set forth in
Subsection (a) (to the extent applicable). 

7.



Protective Covenants.

(a)



Non–Competition.  As one of the Company’s executive and management personnel and
officer, Executive has acquired extensive and valuable knowledge and
confidential information concerning the business of the Company, including
certain trade secrets the Company wishes to protect. Executive further
acknowledges that during his employment he will have access to and knowledge of
Proprietary Information.  To protect the Company’s Proprietary Information, and
in consideration of this Agreement, Executive agrees that during his employment
with the Company and for a period of twelve (12) months after the termination of
Executive’s employment with the Company for any reason, whether under this
Agreement or otherwise (the “Restricted Period”), he will not directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), have any ownership interest in, or participate in the
financing, operation, management or control of, any person, firm, corporation or
business that engages in a Restricted Business in a Restricted Territory.  It is
agreed that ownership of (i) no more than one percent (1%) of the outstanding
voting stock of a publicly traded corporation or (ii) any stock he presently
owns shall not constitute a violation of this Section.

(b)



Non-Solicitation and Non-Servicing.  During his employment with the Company and
continuing until the Restricted Period, Executive shall not directly or
indirectly, personally or through others,

(i)



attempt in any manner to solicit, persuade or induce any Client of the Company
to terminate, reduce or refrain from renewing or extending its contractual or
other relationship with the Company in regard to the purchase or licensing of
products or services manufactured, marketed, licensed or sold by the Company, or
to become a Client of or enter into any contractual or other relationship with
Executive or any other individual, person or entity in regard to the purchase or
license of products or services similar or identical to those manufactured,
marketed or sold by the Company; or

(ii)



attempt in any manner to solicit, persuade or induce any individual, person or
entity which is, or at any time during Executive’s employment with the Company
was, a supplier of any product or service to the Company or vendor of the

5

--------------------------------------------------------------------------------

 



Company (whether as a distributor, agent, employee or otherwise) to terminate,
reduce or refrain from renewing or extending his, her or its contractual or
other relationship with the Company; or

(iii)



render to or for any Client any services of the type rendered by the Company; or

(iv)



employ as an employee or retain as a consultant any person who is then, or at
any time during the preceding twelve months was, an employee of or consultant to
the Company (unless the Company had terminated the employment or engagement of
such employee or exclusive consultant prior to the time of the alleged
prohibited conduct), or persuade or attempt to persuade any employee of or
consultant to the Company to leave the employ of the Company or to become
employed as an employee or retained as a consultant by anyone other than the
Company.

(c)



Non-Disclosure.  Executive has entered into a Proprietary Information and
Inventions Agreement with the Company, which is incorporated herein by
reference.

(d)



Reasonable.  Executive agrees and acknowledges that the time limitation on the
restrictions in this Section 7, combined with the geographic scope, is
reasonable.  Executive also acknowledges and agrees that this provision is
reasonably necessary for the protection of Proprietary Information, that through
his Employment he shall receive adequate consideration for any loss of
opportunity associated with the provisions herein, and that these provisions
provide a reasonable way of protecting the Company’s business value which will
be imparted to him.  If any restriction set forth in this Section 7 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

8.



Successors.

(a)



Company’s Successors.  This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

(b)



Employee’s Successors.  This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.



Taxes.

(a)



Withholding Taxes.  All payments made under this Agreement shall be subject to
reduction to reflect applicable withholding and payroll taxes or other
deductions required to be withheld by law. 

(b)



Tax Advice.  Executive is encouraged to obtain his own tax advice regarding his
compensation from the Company.  Executive agrees that the Company does not have
a duty

6

--------------------------------------------------------------------------------

 



to design its compensation policies in a manner that minimizes Executive’s tax
liabilities, and Executive shall not make any claim against the Company or the
Board related to tax liabilities arising from Executive’s compensation.

(c)



Parachute Taxes.  Notwithstanding anything in this Agreement to the contrary, if
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (“Total
Payments”) to be made to Executive would otherwise exceed the amount (the “Safe
Harbor Amount”) that could be received by Executive without the imposition of an
excise tax under Section 4999 of Code, then the Total Payments shall be reduced
to the extent, and only to the extent, necessary to assure that their aggregate
present value, as determined in accordance the applicable provisions of
Section 280G of the Code and the regulations thereunder, does not exceed the
greater of the following dollar amounts (the “Benefit Limit”): (i) the Safe
Harbor Amount, or (ii) the greatest after-tax amount payable to Executive after
taking into account any excise tax imposed under section 4999 of the Code on the
Total Payments.  All determinations to be made under this subparagraph (c) shall
be made by an independent public accounting firm selected by the Company before
the date of the Change in Control (the “Accounting Firm”).  In determining
whether such Benefit Limit is exceeded, the Accounting Firm shall make a
reasonable determination of the value to be assigned to the restrictive
covenants in effect for Executive pursuant to Section 7 of this Agreement, and
the amount of his potential parachute payment under Section 280G of the Code
shall be reduced by the value of those restrictive covenants to the extent
consistent with Section 280G of the Code and the regulations thereunder. To the
extent a reduction to the Total Payments is required to be made in accordance
with this subparagraph (c), such reduction and/or cancellation of acceleration
of equity awards shall occur in the order that provides the maximum economic
benefit to Executive.  In the event that acceleration of equity awards is to be
reduced, such acceleration of vesting also shall be canceled in the order that
provides the maximum economic benefit to Executive.  Notwithstanding the
foregoing, any reduction shall be made in a manner consistent with the
requirements of section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  All of the fees and
expenses of the Accounting Firm in performing the determinations referred to in
this subparagraph (c) shall be borne solely by the Company.  The Company agrees
to indemnify and hold harmless the Accounting Firm from any and all claims,
damages and expenses resulting from or relating to its determinations pursuant
to this subparagraph (c), except for claims, damages or expenses resulting from
the gross negligence or willful misconduct of the Accounting Firm.

(d)



Section 409A.  Each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.  If the
Company determines that Executive is a “specified employee” under Section
409A(a)(2)(B)(i) of the Code at the time of his Separation, then (i) the
severance payments under Section 6, to the extent that they are subject to
Section 409A of the Code, shall commence on the first business day following (A)
expiration of the six-month period measured from Executive’s Separation, or (B)
the date of Executive’s death, and (ii) the installments that otherwise would
have been paid prior to such date will be paid in a lump sum when such payments
commence. 

7

--------------------------------------------------------------------------------

 



10.



Definitions.

(a)



Cause.  For all purposes under this Agreement, “Cause” shall mean:

(i)



An unauthorized use or disclosure by Executive of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company;

(ii)



A material breach by Executive of any material agreement between Executive and
the Company;

(iii)



A material failure by Executive to comply with the Company’s written policies or
rules;

(iv)



Executive’s conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any State thereof;

(v)



Executive’s gross negligence or willful misconduct which causes material harm to
the Company;

(vi)



A continued failure by Executive to perform reasonably assigned duties after
receiving written notification of such failure from the Board; or

(vii)



A failure by Executive to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested Executive’s cooperation.

(b)



Change in Control.  For all purposes under this Agreement, “Change in Control”
shall mean the occurrence of:

(i)



The acquisition, by a person or persons acting as a group, of the Company's
stock that, together with other stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the
Company;

(ii)



The acquisition, during a 12-month period ending on the date of the most recent
acquisition, by a person or persons acting as a group, of 30% or more of the
total voting power of the Company;

(iii)



The replacement of a majority of the members of the Board, during any 12-month
period, by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of such appointment or election; or

(iv)



The acquisition, during a 12-month period ending on the date of the most recent
acquisition, by a person or persons acting as a group, of the Company's assets
having a total gross fair market value (determined without regard to any
liabilities associated with such assets) of 80% or more of the total gross fair
market value of all of the assets of the Company (determined without regard to
any liabilities associated with such assets) immediately prior to such
acquisition or acquisitions.

8

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation's assets).

(c)



Client.  For all purposes under this Agreement, “Client” shall mean (i) anyone
who is a client of the Company as of, or at any time during the one-year period
immediately preceding, the termination of Executive’s employment, but only if
Executive had a direct relationship with, supervisory responsibility for or
otherwise were involved with such client during Executive’s employment with the
Company and (ii) any prospective client to whom the Company made a new business
presentation (or similar offering of services) at any time during the one-year
period immediately preceding, or six-month period immediately following,
Executive’s employment termination (but only if initial discussions between the
Company and such prospective client relating to the rendering of services
occurred prior to the termination date, and only if Executive participated in or
supervised such presentation and/or its preparation or the discussions leading
up to it). 

(d)



Code.  For all purposes under this Agreement, “Code” shall mean the Internal
Revenue Code of 1986, as amended.

(e)



Company.  For all purposes under this Agreement, “Company” shall include
Synchronoss Technologies, Inc. and all of its subsidiaries and affiliates.

(f)



Good Reason.  For all purposes under this Agreement, “Good Reason” shall mean:

(i)



a change in Executive’s position with the Company that materially reduces his
level of authority or responsibility;

(ii)



a reduction in Executive’s base salary by more than 10% unless pursuant to a
Company-wide salary reduction affecting all Executives proportionately;

(iii)



relocation of Executive’s principal workplace by more than 50 miles from such
workplace;

(iv)



a substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to Executive
immediately prior to such reduction; or

(v)



a material reduction in the kind or level of employee benefits to which
Executive is entitled immediately prior to such reduction with the result that
Executive’s overall benefits package is significantly reduced, unless such
reduction is made in connection with a reduction in the kind or level of
employee benefits of employees of the Company generally.

A condition shall not be considered “Good Reason” unless Executive gives the
Company written notice of such condition within 90 days after such condition
comes into existence and the Company fails to remedy such condition within 30
days after receiving Executive’s written notice.  In addition, Executive’s
resignation must occur within 12 months after the

9

--------------------------------------------------------------------------------

 



condition comes into existence.

(g)



Involuntary Termination.  For all purposes under this Agreement, “Involuntary
Termination” shall mean either (i) the Company terminates Executive’s Employment
with the Company for a reason other than death, Cause or Permanent Disability
and a Separation occurs, or (ii) Executive resigns his Employment for Good
Reason and a Separation occurs.

(h)



Permanent Disability.  For all purposes under this Agreement, “Permanent
Disability” shall mean Executive’s inability to perform the essential functions
of Executive’s position, with or without reasonable accommodation, for a period
of at least 120 consecutive days because of a physical or mental impairment.

(i)



Proprietary Information.  For all purposes under this Agreement, “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company.  By way of illustration but not limitation,
Proprietary Information includes (i) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know‑how, improvements, discoveries, developments, designs and
techniques; and (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(iii) information regarding the skills and compensation of other employees of
the Company. 

(j)



Restricted Business.  For all purposes under this Agreement, “Restricted
Business” shall mean the design, development, marketing or sales of software, or
any other process, system, product, or service marketed, sold or under
development by the Company at the time Executive’s employment with the Company
ends, whether during or after the Term.

(k)



Restricted Territory.  For all purposes under this Agreement, “Restricted
Territory” shall mean any state, county, or locality in the United States or
around the world in which the Company conducts business.

(l)



Separation.  For all purposes under this Employment Agreement, “Separation”
means a “separation from service,” as defined in the regulations under
Section 409A of the Code.

(m)



Solicit.  For all purposes under this Agreement, “solicit” shall mean (i) active
solicitation of any Client or Company employee; (ii) the provision of
information regarding any Client or Company employee to any third party where
such information could be useful to such third party in attempting to obtain
business from such Client or attempting to hire any such Company employee; (iii)
participation in any meetings, discussions, or other communications with any
third party regarding any Client or Company employee where the purpose or effect
of such meeting, discussion or communication is to obtain business from such
Client or employ such Company employee; and (iv) any other passive use of
information about any Client or Company employee which has the purpose or effect
of assisting a third party or causing harm to the business of the Company. 

11.



Miscellaneous Provisions.

(a)



Notice.  Notices and all other communications contemplated by this Agreement
shall be in

10

--------------------------------------------------------------------------------

 



writing and shall be deemed to have been duly given when personally delivered,
when delivered by FedEx with delivery charges prepaid, or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.  In
the case of Executive, mailed notices shall be addressed to him at the home
address that he most recently communicated to the Company in writing.  In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.

(b)



Modifications and Waivers.  No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c)



Whole Agreement.  This Agreement and the Proprietary Information and Inventions
Agreement supersede and replace any prior agreements, representations or
understandings (whether oral or written and whether express or implied) between
Executive and the Company and constitute the complete agreement between
Executive and the Company regarding the subject matter set forth herein. 

(d)



Choice of Law and Severability.  This Agreement shall be interpreted in
accordance with the laws of the State of New Jersey (except their provisions
governing the choice of law).  If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any applicable jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the minimum extent necessary to conform to applicable
law so as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect.  If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively the
“Law”), then such provision shall be curtailed or limited only to the minimum
extent necessary to bring such provision into compliance with the Law.  All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.

(e)



No Assignment.  This Agreement and all rights and obligations of Executive
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time.  The Company may assign its rights under this Agreement
to any entity that assumes the Company’s obligations hereunder in connection
with any sale or transfer of all or a substantial portion of the Company’s
assets to such entity.

(f)



Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(g)



Survival.  The rights and obligations of the parties under the provisions of
this Agreement (including without limitation Section 7 shall survive, and
remaining binding and enforceable, notwithstanding the expiration of the Term,
the termination of this Agreement the termination of Executive’s Employment
hereunder or otherwise, to the extent necessary to preserve the intended
benefits of such provision. 



11

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 \s\ DAVID SCHUETTE

David Schuette

SYNCHRONOSS TECHNOLOGIES, INC.

 

By: \s\ STEPHEN WALDIS

Stephen G. Waldis

Chief Executive Officer

 

12

--------------------------------------------------------------------------------